Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to September 02, 2017.  It is noted that most natural cannabis extracts contain a mixture of THC related compounds that would include both delta 8 and 9.  And the metabolism of THC compounds occurs in two steps, hydroxylation (oxidation) by cytochrome P450 enzymes, CYP2C9 particularly and also CYP3A4, and glucuronidation by UDP glucuronosyl transferase.
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 5/18/22 is acknowledged.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes. 
  
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite natural components of cannabis extracts plus non-cannabinoid natural products.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, both the THC components and the non-cannabinoid components are natural products that are not markedly changed.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to a composition. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the compositions as claimed are not markedly changed from what occurs in nature.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.


	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over each of Yucel and Stout in view of the present specification.
Yucel (2020/0246404) entitled "Formulations" teaches in paragraphs 123 and 238, the composition of cannabis extract contains various terpenes including carvacrol.  In paragraphs 272 and 289 the cannabinoids include THC in various amounts which include delta-8-THC and delta-9-THC.  See claim 251.
Stout (Drug Metabolism Reviews) entitled "Exogenous Cannabinoids as Substrates, Inhibitors, and Inducers of Human Drug Metabolizing Enzymes:  A Systematic Review" teaches on page 90 column 1, first paragraph, THC metabolic findings are generally consistent across overlapping studies, despite variability in the specific form of THC used (delta 8 or 9) or plant extracted mixed isomers.  On page 93 column 1 second full paragraph, increases in THC and CBD exposure was seen when ketoconazole was coadministered with cannabis extract support CYP3A4 as a substantial contributor to metabolism of these compounds.  CYP2C9 metabolism is then discussed in terms of genetic variations.  Together, these data suggest a potential for clinically meaningful elevations in THC exposure in individuals with diminished CYP2C9 or 3A4 function.
The claims differ from each of the above references in that they specify the coadministered substances are functionally described.
In the present specification in paragraph 108 carvacrol inhibits UGT1A9 and UGT1A10.  And in paragraph 84 ketoconazole is an inhibitor of CYP3A4.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a composition of desired cannabis extract components with substances that inhibit the excretion or metabolism of the active components such as carvacrol and ketoconazole as taught by each of Yucel and Stout because the present specification teaches carvacrol and ketoconazole are inhibitors of excretion or metabolism of the claimed cannabis components.  Regarding claims 4 and 5 directed to forms of the composition, the above references teach cannabis in standard pharmaceutically acceptable forms that have been administered.  Regarding claims 6 and 7 directed to the enzymes inhibited, the present specification teaches the same enzymes as claimed are inhibited by carvacrol and ketoconazole.  Cannabis is commonly consumed with routine foods such as grapefruit, bergamot in tea (earl grey), curcumin, peppermint, and common medications such as ketoconazole, clarithromycin, erythromycin, and St. John's Wort.  These combinations would inherently meet the limitations of the claims.  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thacker (2018/0344786) teaches cannabis extracts combined with a number of other compounds which are enzyme inhibitors.
Mazur (Drug Metabolism and Disposition) teaches enzymes involved in the metabolism of cannabinoids.
Radominska-Pandya (FASEB J) teaches enzymes involved in the metabolism of cannabinoids.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655